Richards, J.
(of the Sixth Appellate District, sitting by designation in place of Kunkle, J.). On August 31, 1916, one G. A. Collier drew a check *198on The Springfield National Bank in favor of William Paige for $1,037.34. Mr. Collier at that time had a deposit 'account with the bank, but not of sufficient amount to pay this check, and he requested Paige to hold the check a few days. William Paige, the payee of the check, also carried an account in the same bank. The check was presented by Paige to the bank on September 2d, and the testimony is in conflict as to what occurred between him and the cashier at that time. The cashier testified that he informed Mr. Paige that money was not then on deposit in the account of Collier sufficient to meet the check, but that the cashier would hold the check, credit Paige with the amount and enter it in his pass book, subject to a deposit which the cashier presumed Collier would make. He testifies that he informed Paige that the check was not then good, but probably would be a little later, and that Paige said, “All right.” The cashier testified further to the effect that some days after that Mr. Paige again came to the bank and stated that he was going to want to use some of that Collier money, and was then informed that the check had not yet been paid, but that he could go ahead and divide it up, if he wanted to, and the cashier would take the chance of it being made good that afternoon, as he expected a deposit from Collier. Paige did, thereafter, check out a portion of the amount represented by the check. The testimony of Mr. Paige is to the effect that he presented the check at the bank for payment, and that it was credited on his pass book, and that he had no conversation with regard to there being insufficient funds to pay the same or with reference to *199•having the check left for collection. The amount of the check was, in fact, credited on the pass book of Paige, but the cashier insists that this was done conditionally, while Paige contends that such credit was absolute payment of the check.
Collier, the drawer of the check, became bankrupt shortly thereafter, and this action was brought for the purpose of recovering of Paige the amount of the check, less the amount of the deposit of Collier applied by the bank toward the payment of the same, and less, also, the dividend from the trustee in bankruptcy of the estate of Collier. The testimony tends to show that Collier made numerous deposits in his account in the bank shortly after this check was presented to the bank, but that at no time, at the close of business in the afternoon, was there a sufficient amount in his account to pay the check in full. The amounts deposited by Collier .were, in fact, used to pay smaller checks drawn subsequently to the date of the check given to Paige.
The trial resulted in a verdict and judgment in favor of The Springfield National Bank, and this proceeding in error is brought to reverse that judgment.
The questions at issue between these parties involve very interesting principles of law as to the rights and obligations of a bank and its customers on the presentation of a check which is in fact for a larger amount than the drawer of the check has on deposit at'the time the check is presented. The trial court, at the request of the bank, gave the following five propositions in charge to the jury:
“1. If when Mr. Paige presented the Collier check at The Springfield National Bank he was in*200formed by the bank that the check was not good, but that the bank would take it and give him credit for it, subject to collection, and the credit was made in his pass book accordingly, that did not constitute payment of the check by the bank and Mr. Paige remained liable to the bank for the amount of the check unless afterwards Mr. Collier had to his general credit an amount sufficient to pay the entire check at one time.
“2. Such an arrangement did not impose on the bank the ordinary duties of a collection agent for Mr. Paige, but it was only required to hold the check at its banking house and charge it up to Mr. Collier whenever he had a balance to his credit large enough to pay the entire check at once.
“3. Such an arrangement left it still the duty of the bank to pay smaller checks of Mr. Collier that might be presented afterwards and which did not exceed the amount to his credit at the time. It was not the bank’s duty to refuse payment of such smaller checks so as to build up a balance in Mr. Collier’s favor large enough to pay the check left by Mr. Paige.
“4. Such an arrangement did not prevent the bank permitting Mr. Collier to overdraw his account in anticipation of deposits to be made later to cover such overdrafts, or from making any other special arrangements with Mr. Collier at his request and to suit his convenience. It did not require the bank to shape its business with Mr. Collier so as to compel the payment of the check left by Mr. Paige, but its sole duty would be to charge that check to Collier and thus relieve Paige when*201ever and if ever Mr. Collier had sufficient to his general credit to. pay the entire check at once.
“5. If the Collier check was left with the bank and the credit given Mr. Paige subject to the collection of the check, then the subsequent writing up of Mr. Paige’s bank book would not affect the arrangement or the rights and obligations of the parties.”
The general charge of the court was along the same lines as covered by the above special instructions, and the vital and controlling matter for determination in this case is as to whether the charge is a fair statement of the law under the evidence contained in the record. This charge appears to be a fuller and more elaborate statement of the rule laid down in 7 Corpus Juris, 680, in the following words:
“Where a -bank declines to pay a check because of lack of funds, it is under no obligation to the holder to reserve from future deposits a sufficient amount to meet the check, if it is again presented.”
The rule as thus stated is the one applicable in the absence of any agreement between the bank and the payee of the check. The same rule is announced in Gilliam v. Merchants’ National Bank, 70 Ill. App., 592, the reason being that there is no presumption that the check remains outstanding for payment. But, in the case at bar, the check was in fact left by Paige with the bank, and for this reason the bank is chargeable with knowledge that the check was not paid, if such was the fact. See also C. M. Henderson & Co. v. United States National Bank, 59 Neb., 280; Lowenstein & Bros. v. Bresler, 109 Ala., 326; Harrington v. First Na*202tional Bank, 85 Ill. App., 212, and Coates v. Preston et al., 105 Ill., 470.
A summary of the rule is stated in 2 Morse on Banks and Banking (5 ed.), Section 450, in the following language:
“The fact of presentment for payment of an overdraft appears to have no legitimate effect whatsoever upon the balance of the customer. It creates no lien upon it of any description; no sound reason suggests itself why it should be regarded, as affecting it at all. The bank is in no possible shape the agent of the holder of such an over-check to aid in securing him payment in full; whence it seems to follow that the simple refusal, without more, of the larger check, furnishes no ground for a subsequent refusal of the later and smaller one."
The rule as stated is undoubtedly applicable in a case where a check which amounts to an overdraft is presented for payment, payment refused, nothing more said, and the holder of the check carries the same away with him. But we do not understand that this rule as laid down is applicable, without qualification, to a case where the oanlc retains possession of the check, and evidence is introduced tending to show an arrangement between the bank and the holder of the check, which might, if the jury so find, modify what would be the rights of the parties in the absence of an agreement. See 2 Morse on Banks and Banking (5 ed.), Section 572.
We think there can be no question that if a bank credits a depositor with the amount of a check drawn upon it by another customer, and there is! *203no want of good faith on the part of the depositor, the act of the bank in giving the credit is equivalent to a payment in money, if nothing is said to indicate a different result, even though the bank should later ascertain that the drawer of the check was without funds to meet the same; but it is also true that the bank could have received the check conditionally. 3 Ruling Case Law, 526.
It is for the jury to say, under instructions of the court as to the law, whether the evidence introduced in this case as to what occurred when the check was presented, and, subsequently, when it is claimed permission was given to withdraw a part of the amount represented by the check, established any agreement which would govern the rights of the parties. With such evidence in the record the trial judge went too far in stating the rule as he did, without qualification, that no duty rested on the bank to apply any part of the deposits of Collier to the payment of the check given to Paige. The rights of Paige under the circumstances disclosed by the evidence would not rest solely upon the principles of law announced, without considering whether the evidence established an agreement which would impose upon the bank the duty to apply to the payment of the Paige check such unappropriated funds of Collier as were in his account, or might thereafter be deposited.
The bill of exceptions contains some evidence, which is not however very clear, tending to show that Collier, who was purchasing grain and hay, paid for the same with checks on The Springfield National Bank, and that some of these checks would be presented at the bank when there were no *204funds in the bank to meet them, and that under those circumstances the cashier of the bank would call Mr. Collier on the phone, and Collier would ask that such checks be paid and promise that he would make deposits during the day to cover them. If such an agreement, made before or at the time that such deposits were made, should be established by the evidence, then the funds so deposited for such purpose would be appropriated to meet the payment of the specified checks, and money so appropriated could not properly be used by the bank in the payment of the check given to Paige. The importance of distinguishing whether funds deposited have or have not been appropriated to specific purposes is clearly indicated in the old case of Kilsby v. Williams et al., 5 Barn. & Ald., 815. The original report of that case, published in 1822, contains the following headnote or syllabus:
“A plaintiff paid into his own bankers, a cheque ■of 250£, drawn upon them by a third person, which they received without any objection; and in the course of the same day the drawer of the cheque paid in a sum of money, part of which he particularly appropriated, leaving a balance unappropriated of 237£. The bankers, who were then creditors of the drawers to a large amount, wrote on the next morning, to the plaintiff, stating that the cheque was not paid, but that they would keep it in the hope of there being money to pay it; and on that day a further unappropriated balance was paid in, making altogether a sum exceeding- the plaintiff’s cheque. Held, that, under these circumstances, the plaintiff might maintain money had *205and received against the bankers, and that the latter, being his agents for receipt of the money, •could not appropriate the balance to the payment either of their own general account against the drawer, or of two cheques presented on the same day, but subsequently to that of the plaintiff, and paid by them.”
See also Johnston v. Parker Savings Bank, 101 Pa. St., 597; Wilson et al. v. Dawson et al., 52 Ind., 513, and Bank of the United States v. Macalester, 9 Pa. St., 475.
The charge to the jury in this case ignores the fact that there is a conflict in the evidence as to what occurred between Paige and the cashier of the bank, and fails to give due consideration to the claim that the bank assumed the duties of a collection agent only. If the jury should find that the conversation between them amounted to an agreement in relation to what should be done by the bank with the check and with the deposits of Collier made or to be made, such agreement might have an important bearing on the rights of the parties, and the court was in error in withdrawing from the consideration of the jury the effect of the testimony on this subject.
We find no prejudicial error in the case except in the charge of the court in relation thereto, but for error in the charge the judgment must be reversed and the cause remanded for a new trial.

Judgment reversed, and cause remanded.

Allread and Ferneding, JJ., concur.